DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-21 are pending.  Claim 1 is independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 and 6/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 13-15 recite a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Dotzauer et al. (US 2018/0216041 A1).
	Dotzauer et al. (US 2018/0216041 A1) teach a detergent stain remover comprising a combination of an oxidizer and a chelant.  See title.  
	The claimed formula I is taught in [0011], page 1.
	The claimed formula II is taught in [0032], page 2. 
	The claimed formula XIX and XX is taught in [0042], page 4. 
	Dotzauer et al. illustrate the detergent composition comprises 35 to 45 % by weight sodium carbonate, 20 to 25% by weight alkali metal tripolyphosphate, 5 to 15 % by weight MGDA, 2 to 6 % by weight GLDA, 10 to 20 % by weight sodium percarbonate , and 0.01 to 0.05 % by weight of a peroxidation catalyst according to formulae (XIX) or (XX), wherein the molar ratio of the total amount of sodium tripolyphosphate, MGDA, and GLDA to sodium percarbonate is in the range of 2.0 to 2.5.  See page 5, [0045].
	Examiner notes that [0069] guides one of ordinary skill to include an amylase enzyme.  See page 6, [0069].
	Dotzauer et al. do not exemplify a detergent comprising amylase is required by the instant claims.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the detergent composition of Dotzauer et al. to include an amylase because such a modification is specifically addressed in the prior art page 6, [0069].	
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabirol et al (US 2013/0199569).
	Cabirol et al. teaches a composition comprising the claimed alkali metal carbonate, MGDA, GLDA, tripolyphosphate, phosphonate, percarbonate, a peroxidation catalysts and is further disclosed as comprising surfactants, metal complexes of a peroxidation catalysts, in example 1, Tablets A-D on page 5 of the 8 page patent. Cabirol et al. teach the claimed formulas I, II, XIX and XX in [0039].
	All of the examples use Manganese oxalate as an oxidation/peroxidation catalyst for percarbonate, which used together with peroxidation catalyst specifically recited by the claims. See at least [0012] and [0038-40]. Thus, manganese oxalate is readable on the “activating agent”.
	Cabirol et al. do not exemplify a detergent with the claimed bleach activators having formulas I, II, XIX, or XX as is required by claim 1. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the exemplary detergents of Cabirol et al. with the claimed bleach activators having formulas I, II, XIX, or XX because such a modification with the Manganese-triazacyclononane (TACN) catalyst is specifically taught on page 2, [0039].
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.  Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761